Citation Nr: 0902229	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  05-34 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD) between January 20, 2004 and 
July 28, 2008.

2.  Entitlement to a rating in excess of 70 percent for PTSD 
since July 29, 2008.

3.  Entitlement to service connection for coronary artery 
disease status post-coronary artery bypass graft and ischemic 
cardiomyopathy, secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for renal 
insufficiency, secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2002 and April 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

In a July 2006 rating decision, the veteran's claim for an 
increased rating for PTSD was granted, and he was assigned a 
50 percent rating, effective January 20, 2004, the date of 
claim.  In August 2008, the veteran's PTSD was assigned a 70 
percent rating, effective July 29, 2008.  The veteran appeals 
both ratings.

The veteran filed a timely appeal for a claim for individual 
unemployability (TDIU).  This claim was granted in an August 
2008 rating decision, and is therefore no longer on appeal.


FINDINGS OF FACT

1.  Between January 20, 2004 and July 28, 2008, the veteran's 
PTSD was not manifested by occupational and social impairment 
with deficiencies in most areas.

2.  Since July 29, 2008, the veteran's PTSD has not been 
manifested by total and social occupational impairment.

3.  The competent evidence of record shows that coronary 
artery disease status post-coronary artery bypass graft and 
ischemic cardiomyopathy is aggravated by diabetes mellitus, 
type II. 

4.  The preponderance of the competent evidence of record 
shows renal insufficiency is aggravated by diabetes mellitus, 
type II.


CONCLUSIONS OF LAW

1.  Between January 20, 2004 and July 28, 2008, the criteria 
for a disability rating in excess of 50 percent for PTSD have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 and Supp. 2008); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008).

2.  Since July 29, 2008, the criteria for a disability rating 
in excess of 70 percent for PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

3.  Coronary artery disease, status post-coronary artery 
bypass graft and ischemic cardiomyopathy, is aggravated by 
diabetes mellitus, type II.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2008).

4.  Renal insufficiency is aggravated by diabetes mellitus, 
type II.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in correspondence dated 
in February 2004, September 2005, July 2006, and July 2007 of 
the information and evidence needed to substantiate and 
complete a claim.  VA did fail to fully comply with the 
provisions of 38 U.S.C.A. § 5103 prior to the rating decision 
in question for the claims on appeal.  Specifically, VA did 
not inform the veteran of how disability evaluations and 
effective dates are assigned until July 2006.  The record, 
however, shows that any prejudice that failure caused was 
harmless, as the Board is granting the claims for service 
connection, and the veteran preserves his right to appeal any 
rating or effective date assigned by the RO when it 
implements the grants of service connection assigned in this 
case.  Furthermore, the April 2005 statement of the case 
provided notice how post traumatic stress disorder is rated.  
The claims were readjudicated in an October 2008 supplemental 
statement of the case.  The veteran has been afforded the 
opportunity to fully participate in the development of his 
claims.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims, including VA medical records, and, as warranted by 
law, affording VA examinations.  There is not a scintilla of 
evidence that any VA error in notifying or assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists.  Hence, the 
case is ready for adjudication.

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, VA medical records, and private medical 
records.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).
Post-traumatic stress disorder

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  Multiple (staged) ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Staged ratings are appropriate in any rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  
The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of the 
veteran's discharge or release if the application therefore 
is received within one year from such date of discharge or 
release.          38 U.S.C.A. § 5110(b)(1) (2008).  The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if an application is 
received within one year from that date.  38 U.S.C.A. § 
5110(b)(2) (2008).

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7 (2008).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent 
rating is assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty understanding complex commands; 
impairment of short-and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment, impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130.

A 70 percent rating for PTSD requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform the activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  Id.

The American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-
IV), states that a global assessment of functioning (GAF) 
score of 41 to 50 reflects the presence of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job) and/or some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  A GAF score between 51 and 60 indicates 
that the veteran has moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  See 
38 C.F.R. § 4.130.  VA's Rating Schedule employs nomenclature 
based upon the DSM-IV, which includes the GAF score scale.

In March 2004, the veteran was afforded a VA examination in 
response to his claim for an increased rating.  The veteran 
reported flashbacks.  He noted that he and his wife have not 
slept in the same bed for 16 years because of his restless 
sleep and violent nightmares.  The veteran reported a problem 
with his temper, and noted that his relationships with his 
children were marred by a history of intimidation, temper 
outbursts, and threats of violence.  The veteran was alert, 
cooperative, and adequately groomed.  His affect was 
restricted.  His mood was anxious.  Thought processes were 
logical and relevant, with insight and judgment intact.  
There were no psychotic features, and there was no evidence 
of suicidal or homicidal ideation.  The examiner diagnosed 
post traumatic stress disorder, and assigned a global 
assessment of functioning score of 48.  The examiner noted 
that his PTSD was recently aggravated by his increasing 
physical impairment, and that the veteran was currently 
moderately to severely impaired both socially and 
occupationally.

Mental outpatient records note that the veteran reported that 
he was sometimes able to sleep through the night.  See June 
2005 VA outpatient report.  He reported that nightmares and 
flashbacks occurred "once in awhile," and he was able to 
"brush aside intrusive thoughts" about Vietnam.  Id.  He 
was generally assigned higher global assessment of 
functioning scores as the counseling sessions progressed.  
See May 2005 (GAF score of 58), March 2005 (GAF score of 50), 
February 2005 (GAF score of 49), and December 2004 (GAF score 
of 45) VA outpatient reports.

The veteran was afforded another VA examination in January 
2006.  The veteran reported having nightmares at least every 
other week with nightly restlessness.  He also reported 
having intense flashbacks and foul smells.  He complained of 
decreased attention and concentration, as well as memory 
impairment.  Mental status examination revealed that the 
veteran was alert and cooperative with an anxious mood.  He 
had no suicidal or homicidal ideation.  The psychiatrist 
noted that the veteran was moderately impaired both socially 
and industrially, with worsened symptomatology since his 
examination in March 2004.  The veteran was assigned a global 
assessment of functioning score of 44.

VA outpatient reports from March 2006 through July 2006 show 
similar symptoms.  The veteran did not have suicidal or 
homicidal tendencies.  The veteran reported waking up at 
night feeling frightened and anxious.  See July 2006 
outpatient report.  He was assigned global assessment of 
functioning scores of 54 and 58 in March 2006 and June 2006 
outpatient reports, respectively.

In response to the January 2006 VA examination findings, the 
RO increased the veteran's rating for PTSD from 30 percent to 
50 percent, effective January 20, 2004, the date of his claim 
for an increased rating.

The veteran reported for a VA psychiatric outpatient 
appointment in June 2007.  His appearance was described as 
relaxed and comfortable.  He was fully oriented in time, 
place, and person.  He was alert, attentive, and involved in 
the session.  There was no delusional or obsessive thinking 
present.  No suicidal, homicidal, or violent thoughts were 
expressed.  

The veteran was afforded another VA examination on July 29, 
2008.  The veteran reported a good relationship with his wife 
and children.  He noted that he had a feeling of "wanting to 
give up" because of his severe medical problems and PTSD.  
The examiner noted that the veteran had improvished social 
functioning and was performing few activities due to his 
severe medical illnesses as well as his PTSD symptoms.  His 
symptoms were described as recurrent and intrusive 
distressing recollections of the war, including images, 
thoughts, or perceptions.  The appellant denied homicidal 
ideation.  He endorsed suicidal ideation but denied having an 
active plan or active suicidal thoughts.  The veteran 
reported having a tendency to isolate and was fearful of 
crowds.  He was assigned a global assessment of functioning 
score of 45.  The examiner noted that his medical and 
physical symptoms had increased the severity of his PTSD.

After this VA examination, the RO increased the veteran's 
rating from 50 percent to 70 percent, effective July 29, 
2008, the day of the examination.  See August 2008 rating 
decision.

Since that examination, the record shows that the veteran has 
reported feeling "very depressed" and making statements 
such as "I can't take it anymore" when discussing his need 
for dialysis.  See July 2008 telephone contact.  The 
veteran's nurse was concerned about his depression and 
statements, and recorded her concerns in a report.  Follow-up 
reports show that the veteran admitted he was depressed, but 
denied that he had any suicidal ideation or plans.  See July 
2008 addendum.  The nurse also spoke with the appellant's 
wife who stated that the veteran was "exaggerating" his 
feelings of depression.  See July 2008 addendum.

The veteran presents two arguments.  First, he argues that he 
warrants an evaluation higher than 50 percent since January 
20, 2004.  Second, he argues that he warrants an evaluation 
higher than 70 percent since July 29, 2008.  The Board finds 
that he does not warrant a higher rating for either time 
period.

Until the VA examination on July 29, 2008, the veteran met 
the criteria for the 50 percent evaluation range.  He was 
suffering from nightmares and flashbacks, with no panic 
attacks.  He suffered social isolation, which was also due to 
his physical illnesses.  He did not have problems with 
understanding or staying alert during mental health sessions.  
His mood was pleasant, and he had no suicidal or homicidal 
ideation.  Therefore, a 50 percent rating is appropriate for 
that time.  

On July 29, 2008, the veteran's symptoms appeared to be 
getting worse, as his physical health was deteriorating.  The 
RO increased his rating to 70 percent.  Since that time, the 
veteran has not been suicidal or homicidal.  His 
representative argues that the July 2008 incident where his 
nurse was concerned about his depression shows that he is 
suicidal and therefore warrants a 100 percent rating.  The 
Board disagrees.  During that time, the veteran specifically 
stated that he had no suicidal ideation.  His wife also noted 
that he was exaggerating his feelings of depression.  He also 
has not shown other symptoms indicative of a 100 percent 
rating, such as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, disorientation to time and 
place, or severe memory loss.  The Board finds that the 
veteran's symptoms do not warrant a higher rating.  
Therefore, his claims are denied.

Coronary and renal insufficiency

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

A disability is also service connected if it is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Secondary service connection 
may also be established when there is aggravation of a 
veteran's non-service-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease.  38 C.F.R. § 3.310(b); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Gilbert, 1 Vet. App. at 54.

The veteran is currently service connected for diabetes 
mellitus, type II.  He argues that his diabetes mellitus, 
type II has aggravated his heart problems and caused his 
renal insufficiency.  The Board agrees.

The veteran currently has coronary artery disease.  He also 
has been diagnosed with ischemic cardiomyopathy.  He has had 
episodes of congestive heart failure.  See, e.g., February 
2006 note from Patrick Mathias, M.D.  The record contains 
several nexus opinions from his treating cardiologists who 
stated that the veteran's diabetes mellitus, type II, had 
exacerbated his current heart condition and caused congestive 
heart failure.  See id. (stating that the veteran's 
"diabetes mellitus has exacerbated his heart condition to 
the point which recently lead to an episode of congestive 
heart failure.  This lead to the need for the patient to now 
be dependent upon [oxygen] and will continue to worsen); 
January 2003 letter from Dr. Mathias. (stating that the 
veteran "is a fairly bad diabetic.  There is very little 
doubt in [the doctor's] mind that his underlying cardiac 
problem is related to diabetes, to a large extent"); January 
2002 letter from Dr. Mathias.  See also May 2007 consultation 
("patient has insulin-dependent diabetes.  He has developed 
significant complications including neuropathy and very 
likely end-stage renal disease that is secondary to long-
standing diabetes").  

The record contains an opinion from a June 2002 VA 
examination stating that the veteran's heart disease is not 
secondary to diabetes since he was diagnosed with heart 
disease before he was diagnosed with diabetes.  The examiner 
did not, however, comment about aggravation, and the record 
does not contain any opinions to contradict those by his 
private physicians regarding aggravation.

Competent medical evidence has been submitted in support of 
the claim, and the Board is not free to substitute its own 
judgment for that of such experts.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  The veteran's claim for 
entitlement to service connection for coronary artery disease 
status post-coronary artery bypass graft and ischemic 
cardiomyopathy, secondary to diabetes mellitus, type II, is 
granted.

The veteran has also been diagnosed with end-stage renal 
disease, and has been on dialysis since April 2008.  See 
September 2007 VA examination; July 2008 letter from Amit 
Bhargava, M.D.  The record contains a significant number of 
nexus opinions from private physicians regarding the 
veteran's renal disease and his diabetes mellitus.  See 
January 2002 opinion by Dr. Mathias. (stating "[m]ore likely 
than not the . . . renal insufficiency . . . [was a] direct 
result of diabetes mellitus"); May 2007 consultation from 
Florida Hospital by Jorge A. Larranger, M.D. (diagnosing 
"end-stage renal disease secondary to diabetic 
nephropathy"); July 2008 letter from Dr. A.B. ("[t]he 
probable causes of his [end-stage renal disease] are diabetes 
and hypertension").

In September 2007, the veteran underwent a VA examination in 
response to his pending appeal for renal disease.  He was 
diagnosed with end-stage renal disease.  The examiner was 
asked to opine as to the causation of the veteran's renal 
disease.  He stated that the veteran's laboratory results 
were not typical of diabetic renal failure "as there is only 
mild intermittent microalbuminurea and currently that is 
normal and no evidence of uremia present."  He also noted 
that the veteran has never been uremic.  He explained that 
diabetic renal failure is marked by severe albuminurea and 
uremia, not pure fluid overload.  He opined that the 
veteran's fluid overload was caused by heart failure, which 
in turn, was what caused the renal disease.

In deciding this appeal, the Board must weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The 
Board is also mindful that it cannot make its own independent 
medical determination, and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 31 (1998).  The Board may favor the 
opinion of one competent medical expert over that of another, 
provided the reasons therefor are stated.  Winsett v. West, 
11 Vet. App. 420, 424-25 (1998).  Further, while the Board is 
not free to ignore the opinion of a treating physician, 
neither is it required to accord it substantial weight.  See 
generally Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  
Courts have repeatedly declined to adopt a "treating 
physician rule," which would give preference, i.e., 
additional evidentiary weight, to this type of evidence.  See 
White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).

While the Board gives strong weight to the VA examiner's 
well-reasoned opinion, it finds that the evidence in favor of 
granting the veteran's claims is at least in equipoise with 
that against them.  As stated above, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert, 1 Vet. App. at 53.  The Board also affords strong 
weight to opinions from Florida Hospital, which were made 
after full examinations and during vigilant care of the 
veteran while in the hospital for complications with his 
heart.  

Because the weight of the evidence in favor of the claim is 
at least in equipoise with that which is against the claim, 
his claims of entitlement to service connection for coronary 
artery disease status post-coronary artery bypass graft, 
ischemic cardiomyopathy, and renal insufficiency, secondary 
to diabetes mellitus, type II, are granted.


ORDER

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD) between January 20, 2004 and 
July 29, 2008 is denied.

Entitlement to a rating in excess of 70 percent for PTSD 
since July 29, 2008 is denied.

Entitlement to service connection for coronary artery 
disease, status post-coronary artery bypass graft and 
ischemic cardiomyopathy, secondary to type II diabetes 
mellitus, is granted.

Entitlement to service connections for renal insufficiency, 
secondary to type II diabetes mellitus, is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


